Examiner’s Comments
1.	This office action is in response to the remarks received on 2/24/2021.
	Claims 1-20 have been canceled by applicant.
	Claims 21-42 are pending.
	Response to Arguments
2.	Applicant’s arguments, see page 10, filed 2/24/2021, with respect to claims 21, 28, 37 and 40 have been fully considered and are persuasive.  The rejection of claims 21, 28, 37 and 40 have been withdrawn. 
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
With respect to claims 21 and 28, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious and a camming sled, comprising: a pair of first cam members, and a pair of second cam members, wherein each said first cam member and said other one of said first cam members comprise a first cam height, and wherein each said second cam member and said other one of said second cam members comprise a second cam height that differs from said first cam height.
With respect to claims 37 and 40, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious, wherein the camming sled comprises: a first cam wedge, wherein a first cam height is defined 
The prior art of record shows cam sled but does not disclose or teach the claimed differing cam heights of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
3/31/2021